DETAILED ACTION

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 07/16/2021 are acknowledged.
Claims 1-14 are pending. 


3. Applicant’s election without traverse of the invention of Group I in the reply filed on 07/16/2021 is acknowledged.  All presently pending claims are drawn to the elected invention.



Reasons for Allowance

4. The following is an Examiner's Statement of Reasons for Allowance: 

The instant application was filed on 04/05/2018 as a divisional of USSN 15946625, issued as US Patent No. 10898556 (cited on IDS) on 01/26/2021. 

Applications USSN 16198387, 16281447, and 16601231 are also divisionals of USSN 15946625.

US Patents No. 10251945 and 10493140 (both cited on IDS), issued from USSN 16198387 and 16281447, respectively, claim the same antibody as used in the presently claimed methods of treatment.



During prosecution of USSN 15946625, a restriction requirement was made on 11/05/2018, and subsequently maintained, between the claims directed to the antibody and the claims directed to methods of using the antibody.

The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application with respect to which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application, if the divisional application is filed before the issuance of the patent.  MPEP 804.01.  Accordingly, the instant claims are not subject to the ground of double patenting rejection over the claims of US Patents No. 10251945 or 10493140, or over copending claims of USSN 16601231.


5. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


6. The following references are cited/noted of record as they are deemed to be pertinent to the present invention:

US Patents No. 9376493, 9738718, and 9957323 contain claims directed to methods of treating cancer by administering anti-ICOS antibodies.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644